DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the cam lock" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner suggests amending claim 3 to depend from claim 2 as this gives the limitation proper antecedence.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 2014/0207123).
 	Regarding claim 1, Mueller discloses an implant extractor comprising a shaft body (29); a telescoping push rod (43 + 43a) extending from the shaft body; an adjustor (29b + 11b) engaged with the push rod for adjusting a length of the telescoping push rod; a support arm (11) extending laterally from the shaft body; and a jaw assembly (see figure below) extending from the support arm, the jaw assembly including a jaw (41) moveable between a locking position and an unlocking position (¶54), and a rocker arm (42) operatively engaged with the push rod and the jaw.
 	Regarding claim 2, Mueller discloses a cam lock (28) operatively engaged with the telescoping push rod.
 	Regarding claim 3, Mueller discloses the cam lock includes a cam (see figure below) housed within the shaft body, and a lever (see figure below) extending from the cam.

    PNG
    media_image1.png
    706
    361
    media_image1.png
    Greyscale

Claims 1-2, 4-11, 14, 16-17, 19-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szabo et al. (US 5,534,006).
 	Regarding claim 1, Szabo et al. discloses an implant extractor comprising a shaft body (24); a telescoping push rod (28) extending from the shaft body; an adjustor (38) engaged with the push rod for adjusting a length of the telescoping push rod (column 5, lines 9-17); a support arm (30) extending laterally from the shaft body; and a jaw assembly (8 + 18, column 4, lines 42-43) extending from the support arm, the jaw assembly including a jaw (8) moveable between a locking position (column 4, line 50) and an unlocking position (column 4, lines 47-49), and a rocker arm (18) operatively engaged with the push rod and the jaw.
 	Regarding claim 2, Szabo et al. disclose a cam lock (10) operatively engaged with the telescoping push rod.
 	Regarding claim 4, Sabo et al. disclose the telescoping push rod is housed within the shaft body (figures 1-2).
 	Regarding claim 5, Szabo et al. disclose a distal end of the telescoping push rod extends past a distal end of the shaft body (figures 1-2).
	Regarding claim 6, Szabo et al. disclose the telescoping push rod is moveable relative to the shaft body (column 5, lines 9-17).
 	Regarding claim 7, Szabo et al. disclose the telescoping push rod includes a distal rod segment (see figure below) having a planar side (see figure below).
	Regarding claim 8, Szabo et al. disclose the telescoping push rod includes a proximal rod segment having a rotation limiter (32, figures 102, the threads limit the insertion). 	Regarding claim 9, Szabo et al. disclose the adjustor is positioned about a distal end of the shaft body (figures 1-3).
	Regarding claim 10, Szabo et al. disclose the adjustor includes an adjustment knob (38) engaged with the telescoping push rod.
	Regarding claim 11, Szabo et al. disclose the support arm extends from a distal end of the adjustor (figure 1).
	Regarding claim 14, Szabo et al. disclose the jaw extends from a distal end of the support arm (figure 1).
	Regarding claim 16, Szabo et al. disclose the jaw assembly includes a central passageway (6 + 14, figures 1-3) having a longitudinal axis substantially parallel to, emphasis added to essentially parallel, a longitudinal axis of the support arm (figures 1-3).
 	Regarding claim 17, Szabo et al. disclose a gripping insert (8/12) configured to be received in the central passageway (figures 1-2).
	Regarding claim 19, Szabo et al. disclose the gripping insert is annular with a lateral opening for receiving the jaw (figures 2-3).
	Regarding claim 20, Szabo et al. disclose the rocker arm is pivotably connected to the support arm (column 4, lines 44-57, column 5, lines 18-43).
 	Regarding claim 23, Szabo et al. disclose a tool connector (31) extending laterally from the shaft body in a direction substantially opposite from the direction the support arm is extending laterally from the shaft body (figure 1).

	Regarding claim 24, Szabo et al. disclose an implant extractor comprising a shaft body (24); a tool connecter (31) extending laterally away from a proximal end of the shaft body (figure 1); a telescoping push rod (28) mounted within and extending from the shaft body, the telescoping push rod including a proximal rod segment (@38) and a distal rod segment (see figure below) moveable relative to the proximal rod segment (figure 2); a cam lock (10) mounted within the shaft body for engaging a proximal end of the telescoping push rod; an adjustor (38) mounted to a distal end of the shaft body, the adjustor including an adjustment knob (38) engaged with the telescoping push rod for adjusting a length of the telescoping push rod; a support arm (30) mounted to a distal end of the adjustor and extending laterally away from the shaft body (figures 1-2); and a jaw assembly (8 + 18) extending from a distal end of the support arm, the jaw assembly including a jaw (8) moveable between a locking position (column 4, line 50) and an unlocking position (column 4, lines 47-49), and a rocker arm (18)mounted to the support arm and operatively engaged with the telescoping push rod and the jaw.

    PNG
    media_image2.png
    621
    393
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 5,534,006).
 	Regarding claim 12, Szabo et al. disclose the claimed invention including that the support arm is angled relative to the shaft body (figures 1-3), but fails to expressly teach or disclose the support arm extends at an angle of about 100 to 170 degrees relative to the longitudinal axis of the shaft body.
 	It would have been obvious to one having ordinary skill in the art at the time the of filing to construct the support arm of Szabo et al. to be angled relative to the shaft body at an angle of about 100 to 170 degrees, since it is known that where the general conditions of a claim are disclosed in the prior art (an angled implant extractor to the removal of a femoral step implant), discovering the optimum or workable ranges involves only routine skill in the art.  
 	Regarding claim 13, Szabo et al. disclose the claimed invention except for the express teaching that the support arm has a length of about 10 to 400 mm.
 	It would have been obvious to one having ordinary skill in the art at the time of filing to construct the support arm of Szabo et al. to be 10 to 400 mm in length, since it is known that where the general conditions of a claim are disclosed in the prior art (an angled implant extractor to the removal of a femoral step implant), discovering the optimum or workable ranges involves only routine skill in the art.  
 	Regarding claim 15, Szabo et al. disclose the claimed invention including that the jaw has “increasing axial displacement” column 4, lines 52-57, but fails to expressly teach or disclose the jaw is a sliding jaw. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the jaw to be a sliding jaw as it is a known form of creating “increasing axial displacement” of the jaw for connecting to and releasing from the implant to which it is to grip.
 	Regarding claim 21, Szabo et al. disclose the claimed invention except for the rocker arm has a rocker arm ratio of about 1.5:1 to 8:1. 	It would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the rock arm to have an arm ratio of about 1.5:1 to 8:1 as the arm is meant to apply the compressive force onto the jaw assembly to engage the implant and would fall within the acceptable range of ratios to perform said function.
 	Regarding claim 22, Szabo et al. disclose the claimed invention except for the rocker arm has at least one arm of about 10 to 100 mm.
 	It would have been obvious to one having ordinary skill in the art at the time of filing to construct the rocker arm of Szabo et al. to be 10 to 100 mm, since it is known that where the general conditions of a claim are disclosed in the prior art (an angled implant extractor to the removal of a femoral step implant), discovering the optimum or workable ranges involves only routine skill in the art.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Szabo et al. (US 5,534,006) in view of Mueller (US 2014/0207123).
  	Regarding claim 18, Szabo et al. discloses the claimed invention except for the gripping insert includes a grip-enhancing structure. 	Mueller discloses an implant extractor (figure 4b) having a gripping insert (41) having a grip-enhancing structure (17, figure 4b, ¶32).  The grip-enhancing structures improve engagement with the prosthetic part to be clamped (¶32). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the gripping insert of Szabo et al. to include a grip-enhancing structure as taught by Mueller as they improve engagement with the prosthetic part to be clamped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775